PELLEGRINI, Judge,
dissenting.
I respectfully dissent because the majority is changing the legal standard of a full, fair and reasonable opportunity from one that looks at the opportunity a licensee was given to one that is determined by the recycle time of a machine.
Apparently the breathalyzer machine in this case operates in three-minute cycles during which time any number of tests can be conducted, but at the end of three minutes, the machine needs to be recycled. Licensee *1387here was given three opportunities to provide sufficient breath samples but failed each time to provide a sufficient sample. With about 30 seconds left in the cycle, because he had failed to successfully complete the test three times, the police officer determined that he had refused the test and PennDot suspended his license.
Nonetheless, both the trial court and the majority reinstate his license because Licensee was not given the full three minutes that the machine was operable prior to the time it needed to be recycled. While such a standard may be appropriate for a television game show, it has never been the standard that we have used to determine when a person has refused to take the test. Unless there were valid medical reasons unrelated to his drinking that he could not perform, we have used the simple bright-line standard that a “licensee’s failure to supply a sufficient breath sample is a per se refusal.” Department of Transportation, Bureau of Driver Licensing v. Beatty, 143 Pa.Cmwlth. 272, 598 A.2d 1069, 1070 (1991). See also Department of Transportation, Bureau of Driver Licensing v. Lohner, 155 Pa.Cmwlth. 185, 624 A.2d 792, 794 (1993). Because the machine and not the circumstances now determines what is a reasonable opportunity to complete the test, if the police were to use a breathalyzer machine that needed recycled every 30 minutes instead of three, under the majority’s holding, the police officer would be required to wait until the entire 30 minutes passed before marking a refusal as long as the licensee huffed and puffed away.
Because the opportunity to take the test three times, each time failing to supply a sufficient breath sample, is more than a full, fair and reasonable opportunity to complete the test, I dissent and would reverse the order of the trial court and reinstate Penn-Dot’s suspension of Licensee’s driving privileges.
DOYLE and MeGINLEY, JJ., join in this dissenting opinion.